—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered June 1, 1993, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
There is no merit to defendant’s unpreserved claim that the indictment was duplicitous. Although the evidence at trial showed that defendant was in possession of a homemade gun *276on two separate occasions, it also showed that he was acting in concert with another on only the first of those occasions. As the indictment contained this clear specification, it gave defendant fair notice of the charges against him and prevented the possibility that individual jurors voted to convict him on the basis of different offenses (People v Davis, 72 NY2d 32, 38). The sentence, which falls well within the permissible range, was a proper exercise of discretion. Concur—Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.